  Case: 1:17-md-02804-DAP Doc #: 1376 Filed: 02/15/19 1 of 1. PageID #: 38434




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                               )   MDL 2804
 IN RE: NATIONAL PRESCRIPTION
                                               )
 OPIATE LITIGATION
                                               )   Case No. 1:17-md-2804
                                               )
 THIS DOCUMENT RELATES TO:
                                               )   Judge Dan Aaron Polster
                                               )
 Track One Cases
                                               )   ORDER



       Before the Court is Mallinckrodt’s Objection to Special Master Cohen’s Discovery Ruling

No. 14, Part 2 Regarding Production of Mallinckrodt’s Privileged Documents. Doc. #: 1362. The

Court has carefully reviewed the Special Master’s ruling and Mallinckrodt’s objections, and has

conducted an in camera review of the relevant documents indicated in Mallinckrodt’s brief. The

Court agrees with Special Master Cohen’s legal analysis. Accordingly, Mallinckrodt’s objection

to Special Master Cohen’s Discovery Ruling No. 14, Part 2, Doc. #: 1362, is OVERRULED.

Special Master Cohen’s Discovery Ruling No. 14, Part 2, Doc. #: 1352, remains in place as issued.

              IT IS SO ORDERED.




                                                /s/ Dan Aaron Polster February 15, 2019
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE
